Citation Nr: 0331860	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  97-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle strain.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an increased rating for the service-
connected bursitis of both knees, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to June 
1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The veteran canceled his request for a hearing 
before a member of the Board at the RO.  The Board remanded 
the case in October 2001 for additional development of the 
record.


FINDING OF FACT

The veteran does not have a current diagnosis of a right 
ankle or a low back condition.


CONCLUSION OF LAW

Service connection for residuals of a right ankle strain and 
a low back condition is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.  For the claim to reopen, the version of the 
appropriate regulation in effect prior to August 29, 2001, 
will be applied.  See 38 C.F.R. § 3.156(a).

The veteran's application for compensation or pension was 
received in January 1996.  There is no issue as to provision 
of a form or instructions for applying for the benefits.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The United States Court of 
Appeals for Veterans Claims (Court) has held that both the 
statute and the regulation clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO has obtained the veteran's service medical records and 
copies of VA outpatient treatment records dated from December 
1996 to July 2002.  By letters dated in March 2001 and April 
2002, the RO advised the veteran of the VCAA.  The RO advised 
the veteran that it would help him obtain medical records, 
employment records, or record from other Federal agencies.  
He was advised that the VA would assist him in obtaining 
evidence necessary to establish entitlement to benefits.  He 
was asked to identify both private and VA treatment records 
regarding the claimed conditions and was requested to submit 
signed release forms for any private records.  Thus, the 
veteran was notified that he should provide information (who 
treated him) and the RO would get the records.  He has not 
identified any additional VA treatment records pertinent to 
his claims.  

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the service medical records and VA treatment records.  The 
veteran has not identified any additional pertinent VA or 
private treatment records with regard to the claims.  There 
is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded VA examinations in August 
1996 and August 2002.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the May 2003 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal.


II.  Service connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The veteran seeks service connection for residuals of a right 
ankle sprain and a low back disability.  He asserts that he 
was treated for low back pain during service and experienced 
constant back pain during service.

The service medical records show treatment for a left ankle 
sprain during service.  This is no medical evidence in the 
service medical records showing treatment for a right ankle 
injury or condition during active service.  In June 1991, the 
veteran was seen for complaints of low back pain and the 
assessment was low back pain.  He was seen in May 1992 for 
complaints of low back pain and the assessment was 
lumbosacral strain.  On separation examination in April 1993, 
the veteran denied a history of recurrent back pain.  The 
clinical evaluation of the spine and lower extremities was 
normal.  

On VA examination in August 1996, the veteran reported a 
right ankle sprain in service.  He reported pain in both 
sides of the right ankle.  On examination, there was no 
swelling, deformity or instability of the right ankle.  There 
was full range of motion of the right ankle with mild 
tenderness to palpation on the right ankle.  X-rays of the 
right ankle were normal.  The diagnoses included negative 
examination of the right ankle.

On VA examination in August 1996, the veteran reported that 
he had back pain after lifting a heavy object in 1986.  He 
reported that the previous evening he had localized back pain 
but no pain at the time of the examination.  Examination of 
the back showed that there were no postural abnormalities, 
fixed deformities, muscle spasm or tenderness on palpation.  
There was full range of motion of the lumbar spine with no 
objective evidence of pain on motion.  Straight leg raising 
and Laseque sign were negative.  The assessment was negative 
orthopedic lumbar spine on examination.   

The postservice private medical records dated from December 
1996 to November 2001 show treatment for complaints of low 
back pain in April and May 1997.  A November 2001 shows that 
the veteran reported low back pain with prolonged walking.  
Musculoskeletal and neurological examination were essentially 
normal.  The assessment included intermittent back pain.  
Those records do not show any complaints, finding or a 
diagnosis regarding the right ankle.

On VA examination in August 2002, the veteran reported 
treatment for a right ankle sprain during service.  He 
indicated that he was seen at the VA in 1995 or 1996 for the 
first time about his ankle condition and that August 1996 x-
rays of the right ankle were negative.  He denied any pain of 
the right ankle.  He reported that he injured his lower back 
during service lifting heavy equipment and received treatment 
during service.  He indicated that after service, he received 
treatment for his back in 1995 or 1996.   Following 
examination of the right ankle and the back, the diagnoses 
were negative musculoskeletal right ankle and low back 
examination.

In this case, there is no competent medical evidence of 
current diagnoses of a low back or right ankle condition.  
One of the basic requirements for service connection is 
evidence that tends to show a presently existing disability.  
The Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, a diagnosis of a condition must be made by 
competent medical evidence. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Service connection for a low back disorder 
and residuals of a right ankle strain is not warranted as 
there is no competent medical evidence of a current 
disability for either of these claims - a requirement under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.  

The only other evidence in support of the veteran's claims is 
of his own contentions.  However, there is no indication that 
the veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, his statements 
regarding the claimed conditions are insufficient to 
establish a current diagnosis or medical causation.

The Board concludes that, in the absence of current diagnoses 
of right ankle or low back conditions, the preponderance of 
the evidence weighs against the claims for service connection 
for those conditions.  The benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right ankle strain and 
a low back condition is denied.



(CONTINUED ON NEXT PAGE)

REMAND

In March 2002, the RO denied entitlement to an annual 
clothing allowance.  The veteran's notice of disagreement 
with that determination was received at the RO in August 
2002.  The RO has not yet issued a statement of the case on 
this issue.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board has reviewed the record and finds that additional 
development of the evidence with regard to the claims of 
service connection for sinusitis and an increased rating for 
the bilateral knee disorder is warranted.  

The Board remanded the issue of service connection for 
sinusitis in October 2001 with instructions that the veteran 
be afforded an examination regarding the claimed sinusitis.  
It was requested that if a current sinus disability was 
found, that the examiner should state an opinion was to the 
likelihood that the disability was the result of the 
veteran's service.  On examination in August 2002, the 
diagnosis included sinusitis and allergic rhinitis.  The 
examiner did not state the requested opinion regarding the 
onset of the sinus disorders.  A remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
that the issue must be remanded for another VA examination 
which includes the requested medical opinion.

The veteran seeks an increased rating for the service-
connected bilateral knee bursitis.  Since the August 1996 VA 
examination regarding the knees, the veteran has been treated 
for complaints of knee pain.  MRI testing in November 2001 
showed small right knee joint effusion.  There are also 
notations of degenerative joint disease of the knees.  The 
Board finds that an examination regarding the knee disability 
is needed to determine the current extent of the disorder.  



Accordingly, the case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Contact the veteran and request him 
to furnish the names and addresses of all 
health care providers from whom he has 
received treatment for the service-
connected bilateral knee disorder from 
July 2002 to the present.  Consent forms 
for the release to the VA of any private 
medical records should be obtained from 
the veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.

3.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA sinuses examination to 
determine onset of any current sinus 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all current diagnoses 
pertaining to the sinuses and should 
state an opinion as to the likelihood 
that any currently found sinus disorder 
had its onset during active service.  

4.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
extent of his bilateral knee disability.  
Such tests as the examiner deems 
necessary should be performed, including 
range of motion testing and x-ray 
studies.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should comment upon the effects of the 
veteran's service-connected bilateral 
knee disability on ordinary activity and 
on how the disability impairs him 
functionally.  Range of motion testing 
and assessments of functional impairment 
due to pain on motion and use must be 
included.  If there is functional 
impairment due to pain, an assessment of 
the degree of impairment should be 
provided.  The examiner should describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the knees are used repeatedly.

5.  Issue a statement of the case to the 
veteran and his representative on the 
claim for entitlement to an annual 
clothing allowance, which was denied in 
March 2002.  Notify the veteran of the 
time limit within which he must respond 
with an adequate substantive appeal in 
order to secure appellate review of that 
issue by the Board.  Thereafter, the case 
is to be returned to the Board only if a 
timely and adequate substantive appeal is 
filed.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



